Citation Nr: 1505809	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.

2.  Entitlement to an increased disability rating for left knee posttraumatic arthritis, status-post injury, rated currently as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 through August 1981.  He was also enlisted as a member of the Mississippi National Guard from April 1981 through October 2006, and during that time, had various periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a January 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for hyperthyroidism and to increased disability ratings for residuals of a left tibia and fibula fracture and for left knee posttraumatic arthritis.  From that decision, the Veteran filed a timely Notice of Disagreement (NOD) in February 2009.  After a Statement of the Case (SOC) was issued in June 2010, the Veteran perfected his appeal as to those issues in July 2010, via VA Form 9 substantive appeal.

In a separate May 2010 rating decision, the RO granted service connection for bilateral hearing loss, effective May 1, 2008, and assigned a noncompensable initial disability rating.  In a timely July 2010 NOD, the Veteran contested the initial disability rating assigned.  After an SOC addressing that issue was mailed in October 2011, the Veteran perfected his appeal as to that issue in an October 2011 VA Form 9 Substantive Appeal.

The Veteran testified during a January 2012 Board hearing that was held before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the record.

In January 2013, the Board denied the Veteran's claim for a disability rating higher than 10 percent for left knee posttraumatic arthritis and a compensable evaluation for his hearing loss disability and remanded his claim for service connection for hyperthyroidism.  The Board directed that on remand, VA was to undertake further development of the Veteran's hyperthyroidism claim, to include:  (1) obtaining the Veteran's personnel records from his Mississippi National Guard Service from April 1981 through October 2006; (2) obtaining the records for any other treatment identified by the Veteran for his hyperthyroidism; and (3) readjudicating the Veteran's claim for service connection for hyperthyroidism.

At the same time that the Appeals Management Center (AMC) in Washington. D.C. was undertaking efforts to perform the above claims development, the Veteran appealed the Board's denial of a higher disability rating for left knee posttraumatic arthritis to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a Joint Motion for Partial Remand, thereby vacating the Board's denial of a higher disability rating for left knee posttraumatic arthritis and remanding that issue for further proceedings by the Board in a manner consistent with the terms of the joint motion.

In July 2014, the Board remanded the issues of the Veteran's entitlement to higher disability ratings for left knee traumatic arthritis and his entitlement to service connection for hyperthyroidism.  On remand, and consistent with the Court's order, the Board directed that efforts be undertaken to locate records for any reported treatment since May 2011 and to afford the Veteran a new VA examination of his left knee.  The Board directed that the Veteran be afforded a new VA examination of his claimed thyroid condition, and toward that end, also remanded the issue of the Veteran's entitlement to service connection for hyperthyroidism.  

The issue of the Veteran's entitlement to service connection for a back disorder has been raised by the record in an undated statement that was received by VA in January 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Although the Board regrets the additional delay, it finds that yet additional development of the issues on appeal is warranted.  Such development is necessary in order to insure that the Veteran has been afforded full due process under the laws and regulations.

Thyroid Disability

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For service connection purposes, "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (stating that an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

Here, the Veteran asserts that his thyroid condition was aggravated during military service. See February 2009 notice of disagreement.  The Veteran asserts that he was diagnosed with a thyroid condition in 2000.  However, a June 2001 National Guard Report of Medical Examination shows that examination of his neck was within normal limits.  In a Report of Medical History dated June 2, 2001, the Veteran denied a history of thyroid trouble or goiter. A subsequent April 25, 2002 private medical history notes that the Veteran was seen with complaints of shortness of breath and problem with his thyroid for the past 6 weeks.  A June 2002 letter from Dr. S.A. Martin, a private endocrinologist notes that the Veteran had a history of multiple hyperadrenegic symptoms during the past six months including a 30 pound weight loss, palpitations, heat intolerance and peripheral tremor.  He was noted to have a strong family history of autoimmune thyroid disease.  Physical examination revealed an underlying toxic goiter due to Grave's disease and a diffusely enlarged thyroid gland.  Resulting treatment included radioactive iodine ablation in May 2002.  Subsequent records show that he was taking synthroid medication.  A November 2002 report of medical history notes his history of thyroid trouble or goiter.  He reported that he went to a doctor in April for thyroid trouble and a 30 pound weight loss.  Physical examination noted an enlarged thyroid.  During a physical examination in March 2007, he reported that while working at Milwaukee Tools, he felt bad and run down.  He had noted that he had "lost a lot of weight."  Subsequent service treatment records document ongoing problems with hyperthyroidism.

Pursuant to the Board's prior July 2014 remand, the Veteran was afforded a new VA examination of addressing his claimed thyroid disability in September 2014.  However, this examination is inadequate.  The examination report notes that the examiner had attempted to contact the RO to clarify the Veteran's service dates without success.  Based on the assumption that the Veteran appeared to have active military service until 2006, the examiner opined that the Veteran's hyperthyroidism incurred during service.  The examiner noted that the disability "did not result from an injury or illness during active duty" and that the there was "no evidence that the veteran's treated hyperthyroidism with resulting hypothyroidism was aggravated by his active duty service."  As the examiner's positive opinion was based on an inaccurate assumption that the Veteran's period of active duty was continuous until 2006, the Board finds that a new examination is warranted.  

Left Knee Disability

Pursuant to the Board's prior July 2014 remand, the Veteran was afforded a new VA examination of his left knee in September 2014.  During that examination, the Veteran reported for the first time that he had undergone a left knee meniscectomy sometime in 2013 at an unspecified private medical facility located in West Memphis, Tennessee.  Although the records from the 2013 surgery, as well as the records from any post-surgical follow-up and physical therapy, are highly relevant to the question of the severity of the Veteran's left knee disorder, no effort has been made to date to locate those private treatment records.  Such efforts must be undertaken at this time.  38 C.F.R. § 3.159(c)(1).

In order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to also identify any private or VA treatment providers who have rendered any other treatment for his left knee since January 2013.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to locate and obtain the records from his reported 2013 left knee meniscectomy, as well as the records for any subsequent hospitalization, post-surgical follow-up evaluation and treatment, and physical therapy.

The Veteran should be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for the private medical facilities where the 2013 meniscectomy was performed and where any subsequent hospitalization, evaluation, treatment, and therapy were rendered.  Also, the Veteran should be asked to identify the name(s) and address(es) of any private and/or VA treatment providers who have provided any other treatment for his left knee and/or thyroid condition since January 2013.
 
2.  Make efforts to obtain the records for the Veteran's 2013 left knee meniscectomy; subsequent hospitalization, evaluation, treatment, and/or therapy; and, records for any other private or VA treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Verify any period of ACDUTRA and INACDUTRA training for the period from June 2001 to May 2002.  

4.  After the development actions described above have
been performed, the Veteran should be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of his hyperthyroidism, and, whether his hyperthyroid condition is related in any way to the Veteran's active duty service.  

The AOJ should provide the dates of any periods of ACDUTRA and/or INACDUTRA from June 2001 to his retirement in 2006.  Likewise, the Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed Based on a review of the claims file and the clinical findings from the examination, the VA examiner should provide opinions as to the following questions:  

(a) is it at least as likely as not (i e, a 50 percent probability or greater) that the Veteran's hyperthyroidism began during his active duty service from May through August of 1981?

(b) is it at least as likely as not that the Veteran's hyperthyroidism resulted from an injury or illness sustained during his active duty service from May through August of 1981?

(c) does the evidence clearly and unmistakably (i.e., undebatably) show that the Veteran's hyperthyroidism existed before his enlistment into active duty service in May of 1981?

If so, does the evidence also clearly and unmistakably show that the Veteran's hyperthyroidism was not aggravated (i.e., worsened beyond its natural progression) by his active duty service?

(d)  is it at least as likely as not that the Veteran's hyperthyroidism resulted from a disease or injury sustained during a period of ACDUTRA or an injury sustained during INACDUTRA?

(e) is it at least as likely as not that the Veteran's hyperthyroidism was aggravated during a period of ACDUTRA or by an injury sustained during a period of INACDUTRA?

A complete rationale must be given for all opinions and conclusions Such rationale must include a discussion of all relevant evidence in the claims file findings from the examination, and supporting medical principles and, should take into account and address the symptoms, findings and diagnoses expressed in the available service treatment records, National Guard records, post service treatment records, the Veteran's statements and hearing testimony and the previous VA examination reports.   If the examiner is unable to provide any of the requested opinions without resorting to speculation he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must  be expressed in a typewritten report

5.  Perform any other development actions deemed necessary.

6.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






